
	

114 HR 1162 : Science Prize Competitions Act
U.S. House of Representatives
2015-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 1162
		IN THE SENATE OF THE UNITED STATES
		May 20, 2015Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To make technical changes to provisions authorizing prize competitions under the Stevenson-Wydler
			 Technology Innovation Act of 1980.
	
	
 1.Short titleThis Act may be cited as the Science Prize Competitions Act. 2.Amendments to prize competitionsSection 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719) is amended—
 (1)in subsection (c)— (A)by inserting competition after section, a prize;
 (B)by inserting types after following; and (C)in paragraph (4), by striking prizes and inserting prize competitions;
 (2)in subsection (f)— (A)by striking in the Federal Register and inserting on a publicly accessible Government website, such as www.challenge.gov,; and
 (B)in paragraph (4), by striking prize and inserting cash prize purse; (3)in subsection (g), by striking prize and inserting cash prize purse;
 (4)in subsection (h), by inserting prize before competition both places it appears; (5)in subsection (i)—
 (A)in paragraph (1)(B), by inserting prize before competition; (B)in paragraph (2)(A), by inserting prize before competition both places it appears;
 (C)by redesignating paragraph (3) as paragraph (4); and (D)by inserting after paragraph (2) the following new paragraph:
					
 (3)WaiverAn agency may waive the requirement under paragraph (2). The annual report under subsection (p) shall include a list of such waivers granted during the preceding fiscal year, along with a detailed explanation of the reasons for granting the waivers.;
 (6)in subsection (k)— (A)in paragraph (2)(A), by inserting prize before competition; and
 (B)in paragraph (3), by inserting prize before competitions both places it appears; (7)in subsection (l), by striking all after may enter into and inserting a grant, contract, cooperative agreement, or other agreement with a private sector for-profit or nonprofit entity to administer the prize competition, subject to the provisions of this section.;
 (8)in subsection (m)— (A)by amending paragraph (1) to read as follows:
					
 (1)In generalSupport for a prize competition under this section, including financial support for the design and administration of a prize competition or funds for a cash prize purse, may consist of Federal appropriated funds and funds provided by private sector for-profit and nonprofit entities. The head of an agency may accept funds from other Federal agencies, private sector for-profit entities, and nonprofit entities, to be available to the extent provided by appropriations Acts, to support such prize competitions. The head of an agency may not give any special consideration to any private sector for-profit or nonprofit entity in return for a donation.;
 (B)in paragraph (2), by striking prize awards and inserting cash prize purses; (C)in paragraph (3)(A)—
 (i)by striking No prize and inserting No prize competition; and (ii)by striking the prize and inserting the cash prize purse;
 (D)in paragraph (3)(B), by striking a prize and inserting a cash prize purse; (E)in paragraph (3)(B)(i), by inserting competition after prize;
 (F)in paragraph (4)(A), by striking a prize and inserting a cash prize purse; and (G)in paragraph (4)(B), by striking cash prizes and inserting cash prize purses;
 (9)in subsection (n), by inserting for both for-profit and nonprofit entities, after contract vehicle; (10)in subsection (o)(1), by striking or providing a prize and insert a prize competition or providing a cash prize purse; and
 (11)in subsection (p)(2)— (A)in subparagraph (C), by striking cash prizes both places it occurs and inserting cash prize purses; and
 (B)by adding at the end the following new subparagraph:  (G)PlanA description of crosscutting topical areas and agency-specific mission needs that may be the strongest opportunities for prize competitions during the upcoming 2 fiscal years..
				
	Passed the House of Representatives May 19, 2015.Karen L. Haas,Clerk
